Citation Nr: 1228488	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  06-29 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a left hip disorder, claimed as secondary to service-connected left knee traumatic arthritis chondromalacia. 

2. Entitlement to service connection for a right hip disorder, claimed as secondary to service-connected right knee traumatic arthritis chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1971 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board previously remanded this matter in October 2009 and April 2011.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the case to obtain a medical opinion as to whether the currently diagnosed hip disabilities were caused or aggravated by service-connected bilateral knee disabilities.  

In an August 2011 addendum to the April 2010 VA examination, the April 2010 VA examiner reviewed the claims file and opined that the Veteran's right and left hip disabilities were not aggravated by his service-connected knee disabilities because the claims file failed to show supporting evidence of any aggravation.  The examiner further noted that the Veteran's physician felt that his hip pain (severe osteoarthritis) was secondary to his previous morbid obesity.     

The Board finds the opinion to be inadequate, and agrees with the Veteran's representative that the lack of supporting documentation within the Veteran's claims file demonstrating aggravation of his hips by his service-connected knees is not a sufficient rationale.  Moreover, the examiner did not provide a definitive opinion as to the etiology of the Veteran's current right and left hip disabilities.  While the examiner noted that the Veteran's physician felt that the Veteran's hip osteoarthritis was caused by his previous morbid obesity, the examiner was merely restating the opinion of another medical professional, and did not offer the requested etiology opinion.  The examiner is required to provide a "reasoned medical explanation" that connects clear conclusions with supporting data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, another opinion addressing whether the Veteran's right and left hip disabilities are aggravated by his service-connected knee disabilities must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has recently argued that his morbid obesity is the result of his service-connected knee disabilities and thus his service-connected knee disabilities resulted in the aggravation of his hip disabilities.  

Finally on a VA Form 9 submitted in September 2006, the Veteran requested a hearing before the Board at the RO.  See 38 C.F.R. § 20.700 (2011).  The RO scheduled the Veteran for a hearing in September 2009, but the Veteran was unable to attend due to his job which required him to be out of town.  In a September 2009 written communication (one day prior to the scheduled hearing), the Veteran's representative requested that the Veteran be rescheduled for his Travel Board Hearing.  The RO, however, certified the Veteran's claim to the Board before he was rescheduled for his requested hearing.  The Veteran's representative has not referenced the hearing request in prior written arguments.  On remand, the RO should clarify whether the Veteran would like a hearing, and if so, such hearing must be scheduled.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and clarify whether he would like a Board hearing.  Based on his response, schedule the hearing in accordance with appropriate procedures

2.  Thereafter, request a file review and opinion from an appropriate VA examiner addressing the following question: 

Is it at least as likely as not that any currently diagnosed right and/or left hip disorder(s) is aggravated (worsened) by the Veteran's service-connected right and/or left knee disability? 

In answering this question, the examiner must consider the Veteran's history of excessive weight gain subsequent to his knee injuries and surgery.  

If the Veteran's right and/or left hip disorder(s) were aggravated by the service-connected knee disabilities, to the extent possible, the examiner is to provide an opinion as to the approximate baseline level of severity of the right and/or left hip disorder(s) before the onset of aggravation.

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case which includes consideration of any evidence associated with the record in connection with the current remand and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


